DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher W. Wen on 6/16/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method for producing a porous shaped body, comprising: 
	providing a mixture of a powder including at least one of a metal, a metal alloy, and a ceramic, with a resin and activator mixture;
	introducing the mixture by core shooting into a cavity formed in a forming tool;
	initiating a chemical reaction in which the powder enters into a bond with resin from the resin and activator mixture by introducing at least one reactive gas into the forming tool to solidify the mixture in the forming tool to give a shaped body;

	sintering the shaped body;
	wherein the powder includes a layer of metallic powder and one of a layer of ceramic powder or a layer of oxide particles on the layer of metallic powder, and the powder is embedded in an organic matrix.

2.	(Currently Amended) A method according to Claim 1, wherein the resin and activator mixture has between 0.5 wt% and 5 wt% of a total weight of the mixture.

11.	(Canceled)

12.	(Canceled)

13.	(Canceled)

16.	(Canceled)

17.	(Canceled)

18.	(Currently Amended) A method comprising: 
	providing a mixture of a powder including at least one of a metal, a metal alloy, and a ceramic, with a resin and activator mixture;
	core shooting the mixture into a cavity formed in a forming tool via a pressurized gas;
resin and activator mixture by introducing at least one reactive gas into the forming tool to solidify the mixture in the forming tool to give a shaped body;
	heating the shaped body to a temperature between 25°C and 700°C to remove at least one of organic constituents and gases present in the shaped body; and
	sintering the shaped body;
	wherein the powder includes a layer of metallic powder and one of a layer of ceramic powder or a layer of oxide particles on the layer of metallic powder, and the powder is embedded in an organic matrix.
Allowable Subject Matter
Claims 1-4, 6-10, 14-15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18, the prior art fails to disclose or adequately suggest the methods as recited. In particular, the closest prior art, Schelb (US 4,483,820) in view of Gardziella et al. (US 4,942,217), and in the alternative, further in view of Bram et al. (US 2005/0249625), teaches or renders obvious the limitations previously recited in claims 1 and 18 in the claim set filed 5/28/2020, as set forth in pp. 4-6 of the Office Action dated 8/26/2020. 
However, Schelb in view of Gardziella et al., and in the alternative, further in view of Bram et al. does not teach or fairly suggest wherein the powder includes a layer of metallic powder and one of a layer of ceramic powder or a layer of oxide particles on the layer of metallic powder, and the powder is embedded in an organic matrix, as required by the currently amended claims 1 and 18. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. 
Thus, claims 1 and 18 are distinct over the teachings of the prior art. Claims 2-4, 6-10, 14-15 and 21 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734